Citation Nr: 0004304	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-19 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $6,078.00.  


REPRESENTATION

Appellant represented by:	Public Advocate for Veterans 
Affairs, Puerto Rico


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



IINTRODUCTION

The veteran had active service from November 1950 to February 
1960.  In May 1991, the San Juan, Puerto Rico, Regional 
Office (RO) awarded Department of Veterans Affairs (VA) 
improved death pension benefits to the appellant.  In 
February 1994, the RO proposed to terminate payment of the 
appellant's VA improved death pension benefits retroactively 
from May 1, 1991 based upon her reported receipt of earned 
income.  In March 1994, the RO effectuated the proposed 
action.  In June 1994, the appellant requested that the RO 
"cancel [her] waiver claim."  In July 1994, the RO resumed 
payment of VA improved death pension benefits to the 
appellant based upon her reported receipt of no countable 
income.  The appellant was informed in writing of her duty to 
promptly report any changes in her family's income.  In 
August 1994, the appellant was informed in writing of the 
overpayment of VA improved death pension benefits in the 
amount of $14,150.00 and her waiver rights.  In October 1994, 
the appellant executed an "Agreement to Pay Indebtedness" 
in which she acknowledged her indebtedness to the VA in the 
amount of $14,150.00 and agreed a repayment plan.  In August 
1997, the RO informed the appellant that it had not received 
a repayment plan from her concerning the remaining $10,514.00 
balance which she owed.  In an August 1997 written statement, 
the appellant stated that she "hereby disagree[d] with this 
[overpayment]."  

In October 1997, the RO terminated payment of the appellant's 
VA improved death pension benefits retroactively from June 1, 
1996 based upon her receipt of Social Security Administration 
(SSA) benefits.  The RO informed the appellant that the 
adjustment "results in an overpayment of benefits" to her.  
The appellant was told that she would be "notified shortly 
of the exact amount of the overpayment."  In October 1997, 
the RO informed the appellant in writing "that the amount of 
[her] existing debt has increased by $6,078.00 " and "the 
balance of [her] debt is now $16,592.00."  The appellant was 
informed of her waiver rights.  In November 1997, the 
appellant submitted a notice of disagreement with creation of 
the stated overpayment.  In January 1998, the appellant 
requested a waiver of recovery of the "remaining 
[overpayment]" of VA improved death pension benefits.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the appellant's request for waiver of recovery of the 
overpayment of VA improved death pension benefits in the 
amount of $20,228.00.  In July 1998, the appellant submitted 
a notice of disagreement with the denial of waiver of 
recovery of the overpayment of VA improved death pension 
benefits in the amount of $20,228.00.  In December 1998, the 
RO issued a statement of the case to the appellant and her 
accredited representative which addressed solely the issue of 
waiver of recovery of the overpayment of VA improved death 
pension benefits in the amount of $20,228.00.  In December 
1998, the appellant submitted a substantive appeal from the 
July 1998 Committee decision.  In November 1999, the RO 
issued a supplement statement of the case to the appellant 
which addressed solely the issue of waiver of recovery of the 
overpayment of VA improved death pension benefits in the 
amount of $20,228.00.  The appellant has been represented 
throughout this appeal by Puerto Rico Public Advocate for 
Veterans Affairs.  

The Board observes that the appellant withdrew her timely 
request for waiver of overpayment of VA improved death 
pension benefits in the amount of $14,150.00.  The 
appellant's August 1997 and January 1998 written statements 
were received several years after the August 1994 
notification of the overpayment of VA improved pension 
benefits in the amount of $14,150.00 and thus may not be 
construed as timely requests for waiver of that overpayment.  
In the absence of a timely request for waiver of recovery of 
an overpayment of VA improved pension benefits in the amount 
of $14,150.00, the issue is not before the Board and will not 
be addressed below.  



REMAND

The appellant advances on appeal that the alleged overpayment 
of VA improved death pension benefits was not properly 
created and any valid debt should be waived.  The United 
States Court of Appeals for Veterans Claims (Court) has 
directed that when a debtor requests a waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

The veteran has submitted a timely notice of disagreement 
with the creation of the overpayment at issue.  The RO has 
not issued a statement of the case or supplement statement of 
the case which addresses that issue.  The Court has directed 
that where an appellant has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  Accordingly, this case is 
REMANDED for the following action: 

1.  The RO should issue a statement of 
the case to the appellant and her 
accredited representative which contains 
a full and complete discussion of whether 
the overpayment of VA improved death 
pension benefits in the amount of 
$6,078.00 was properly created and all 
applicable laws and regulations.  
Specifically, the statement of the case 
should include a discussion of the events 
which led to the creation of the 
overpayment and an explanation of the 
amount of the indebtedness assessed 
against the appellant.  The appellant is 
informed that if she continues to 
challenge the creation of the debt, she 
must submit a timely substantive appeal 
as to that issue.  
2.  The Committee should then 
readjudicate the appellant's entitlement 
to waiver of recovery of an overpayment 
of VA death improved pension benefits in 
the amount of $6,078.00.  In particular, 
was the debt of $6,078.00 adjusted based 
on the claim of medical expenses?  If the 
debt was adjusted, the amount of the 
adjustment must be established. 

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The 

purpose of this REMAND is to allow for due process of law.  
No inference should be drawn from it regarding the final 
disposition of the appellant's claim.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable 
to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).  


